355 S.W.3d 555 (2011)
Earl KIZINE, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73895.
Missouri Court of Appeals, Western District.
December 20, 2011.
Earl Lee Kizine, Kansas City, MO, Appellant pro se.
Robert A. Bedell, Jefferson City, MO, for Respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Earl Kizine appeals the Order of the Labor and Industrial Relations Commission disqualifying him from receiving unemployment benefits. We affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).